Citation Nr: 1027363	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-34 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for headaches, to include as 
secondary to the Veteran's service connected residuals of 
shrapnel wounds.

2. Entitlement to service connection for a low back disability, 
to include as secondary to the Veteran's service connected 
residuals of shrapnel wounds.

3. Entitlement to service connection for refractive error, to 
include as secondary to the Veteran's service connected residuals 
of shrapnel wounds.

4. Entitlement to service connection for left eye astigmatism due 
to corneal scar due to choroidal nevus, to include as secondary 
to the Veteran's service connected residuals of shrapnel wounds.

5. Entitlement to service connection for senile cataracts, to 
include as secondary to the Veteran's service connected residuals 
of shrapnel wounds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  He incurred shrapnel wounds in service for which he was 
awarded a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, that denied the claims on appeal.  A decision review 
officer hearing was held at the RO in January 2008.


FINDINGS OF FACT

1. There is no medical evidence of record linking the Veteran's 
current diagnosis of headaches to service or any service 
connected disability.


2. The preponderance of the evidence is against a finding that 
the Veteran's current diagnosis of L4-L5 and L5-S1 bulging discs 
with degenerative joint disease to service or any service 
connected disability.

3. There is no medical evidence of record linking the Veteran's 
current eye disabilities to service or any service connected 
disability; refractive error is not a disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1. Headaches were not incurred or aggravated in the Veteran's 
active duty service, nor are they secondary to any service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

2. A low back disability was not incurred or aggravated in the 
Veteran's active duty service, nor is it secondary to any service 
connected disability. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

3. An eye disability was not incurred or aggravated in the 
Veteran's active duty service,  nor is it secondary to any 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in October 2006.  This letter informed the Veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the Veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal.  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits on appeal.  The 
Veteran received a hearing before a decision review officer at 
the RO in January 2008.  The Veteran received several 
examinations in conjunction with this claim, in October, 
November, and December 2006.  Consequently, the duty to notify 
and assist has been satisfied in this appeal.

The Veteran seeks service connection for chronic headaches, a low 
back disability, and several eye disabilities, claimed generally 
as a loss of vision.  The Veteran's contention is that he 
currently has all these disabilities as secondary to multiple 
shrapnel wounds that he sustained in service, and for which the 
Veteran is service connected.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2009).  
Secondary service connection may be established for a disorder 
which is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).
Under 38 C.F.R. § 3.303(c) (2009), congenital or developmental 
disorders, and refractive errors of the eye, are not diseases or 
injuries for the purpose of VA disability compensation.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for headaches.  In this 
regard, while the Veteran has a current diagnosis of tension 
headaches, no medical evidence has been presented linking this 
disability to service or any service connected disability.  The 
Veteran's preinduction examination of January 1969 notes that the 
Veteran reported a history of headaches relieved with aspirin.  
However, the entirety of the Veteran's service medical records, 
including his November 1970 report of separation examination, 
show no complaints of, or treatment for, headaches.  While the 
Veteran has testified to the fact that he has had these headaches 
since service, and reported that he was seen shortly after 
service by a private physician for treatment of those headaches, 
a May 1971 report of VA examination shows no diagnosis of, or 
complaints of, headaches.  The medical evidence of record does 
not show a chronic diagnosis of headaches until the Veteran's VA 
examination in October 2006, 36 years after the Veteran's 
separation from service, at which time he was given a diagnosis 
of chronic recurring headaches of the muscle contraction, 
tensional type.  During that examination the examiner noted, 
after reviewing the Veteran's claims file, that although the 
Veteran claimed he had headaches since service, the evidence did 
not show medical treatment for headaches in service, or during 
his initial service connection claim in 1971.  Therefore, the 
examiner did not relate the Veteran's diagnosis of tension 
headaches to service.

The Veteran has claimed that his headaches must be related to 
shrapnel wounds he sustained in service.  The evidence does show 
that the Veteran sustained a shrapnel wound in service; however, 
while his shrapnel wounds were originally characterized as 
involving his head, the Veteran's treatment records only showed 
shrapnel in his left calf and foot, and in fact, his disability 
was recently recharacterized as residuals of a fragment wound 
over the left gastroseoleous muscle (calf) only.  The Veteran has 
claimed that his head has retained shrapnel fragments in it, and 
on that basis refused an MRI scan of his head for severe 
headaches in September 2006.  However, a CT of the Veteran's head 
at that time showed no evidence of any retained fragments, but 
rather severe sinusitis, and a possible aneurysm.  Once the 
Veteran was treated for sinusitis, his headache symptoms 
decreased, making sinusitis the likely cause of his headaches at 
that time.

A private treatment record dated November 2007 also diagnosed the 
Veteran with headaches secondary to a brain aneurysm, not to 
service or any service connected disability.

As such, with no evidence of headaches in service, or for many 
years following service, and with no medical evidence having been 
presented which links the Veteran's headaches to service, or as 
secondary to his service connected shell fragment wounds, the 
Board finds that the preponderance of the evidence of record is 
against a grant of service connection for headaches.

Again, taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a low back 
disability.  While the Veteran has testified to the fact that he 
injured his back in service falling off a truck and/or when he 
was hit with shrapnel, the Board finds that the great 
preponderance of the evidence of record shows that the Veteran 
did not incur a back injury due to service or any service 
connected disability.  While the record does show the Veteran 
sustained some shrapnel wounds in service in May 1970, there is 
no indication at that time that the Veteran injured his back.  
Further, the remainder of the Veteran's service treatment 
records, including his November 1970 report of separation 
examination, show no complaints of, or treatment for, any back 
disability.  A May 1971 report of VA examination also found no 
problems with the Veteran's back.

The first evidence of record showing any diagnosis of any back 
disability is a November 2006 VA examination, dated 36 years 
after the Veteran's separation from service.  At that time, the 
Veteran's claims file was reviewed, and the Veteran was 
thoroughly examined.  The examiner diagnosed the Veteran with a 
L4-L5 posterior disc bulge, with early degenerative joint 
disease, with minimal narrowing of the neural foramina, and an 
L5-S1 posterior central disc bulge with a left posteriolateral 
disc protrusion with mild narrowing of the left sided neural 
foramina by lumbar CT scan.  The examiner indicated that, in his 
opinion, the Veteran's back disability was not directly related 
to service, nor was it secondary to his service connected 
shrapnel disability.  In support of this statement, the examiner 
indicated that the Veteran's service treatment records did not 
show any back disability, that the Veteran claimed a service 
connected disability shortly after service, but made no mention 
of a back disability, that there was no evidence of complaints 
of, or treatment for, a back disability until many years after 
service, and there was no evidence of any residuals of any 
fragment wounds to the Veteran's back.  

Although the Veteran has testified that he fell off a truck and 
injured himself in service, there is simply no evidence in the 
Veteran's service treatment records of a back injury.  While the 
Board does not necessarily doubt the Veteran's statements that he 
fell off a truck in service, were he to have injured his back 
severely enough at that time to have resulted in current 
residuals, the Board finds it most likely that the Veteran's 
service treatment records would have reflected some treatment for 
that incident.

The Board recognizes the opinion of a private examiner in 
November 2007, who indicated that, in his opinion, the Veteran 
had a current diagnosis of failed-back syndrome with status post 
laminectomy and active radiculopathy which was, in all 
likelihood, related to lifting and bending while in the service.  
However, the Board notes that this opinion appears not to be 
based on a review of the Veteran's medical claims file, but 
rather on the Veteran's reported history that his back pain has 
been present since service after repeated episodes of bending and 
lifting.  This reported history is not corroborated by the 
evidence of record, particularly the Veteran's above noted VA 
examination, at which time, the Veteran indicated that his low 
back pain had its initial onset 4 to 5 months prior to the 
examination.  For this reason, the Board finds this opinion to be 
of somewhat limited probative value, as opposed to the VA 
examination/opinion (as noted, the examiner reviewed the claims' 
folder, among other things).  See Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S. Ct. 1252 (2002) (it is not error 
for the Board value one medical opinion over another, as long as 
a rationale basis for doing so is given).

Therefore, with no evidence having been presented which shows a 
back disability in service or for many years thereafter, and with 
the preponderance of the medical opinion evidence of record 
indicating that the Veteran's current low back disability is not 
related to service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection for 
this disability.

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for any eye 
disability.  The Veteran's service treatment records, including 
his November 1970 report of separation examination, show no 
complaints or, or treatment for, any eye disability.  Shortly 
after service, during the course of a May 1971 VA examination, 
the Veteran was found to have a well developed pterygium of the 
right eye.  Service connection for this disability was denied by 
a July 1971 rating decision, and it was not appealed.  The next 
evidence of record showing that the veteran was seen with an eye 
problem was in July 2002, 32 years after the veteran's separation 
from service, when he was noted to have corneal scarring of the 
left eye, causing marked astigmatism, and refractive error.

The Veteran received a VA examination in December 2006.  At that 
time, the Veteran's eyes were thoroughly examined, and his claims 
file reviewed.  After examination, the Veteran was diagnosed with 
refractive errors, and irregular astigmatism of the left eye 
secondary to a corneal scar, status post pterygium, excision.  
The examiner noted that the Veteran's loss of vision in the right 
eye was a result of his refractive error.  As noted above, 
refractive error is not considered a disability for VA purposes.  
The examiner opined that the Veteran's loss of vision in the left 
eye was caused by an irregular astigmatism status post pterygium 
excision, and was not caused by or a result of shrapnel wounds 
during service.

Although the Veteran has claimed that shrapnel entered his head 
or eyes in service, such that it impacted his vision, the 
evidence of record simply does not show that the Veteran's head 
or eyes were affected by the same shrapnel accident that caused 
him to have left calf and foot scarring.

Thus, with no evidence of an eye disability in service, and with 
no medical evidence having been presented which links the 
Veteran's current eye disabilities to service, and with the only 
eye disability present within a year of separation, a ptygerium 
of the right eye, not currently being found on examination, the 
Board finds that the preponderance of the evidence of record is 
against a grant of service connection for any eye disability.

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and they must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for headaches, to include as 
secondary to the Veteran's service connected residuals of 
shrapnel wounds is denied.

Entitlement to service connection for a low back disability, to 
include as secondary to the Veteran's service connected residuals 
of shrapnel wounds is denied

Entitlement to service connection for refractive error, to 
include as secondary to the Veteran's service connected residuals 
of shrapnel wounds is denied.

Entitlement to service connection for left eye astigmatism due to 
corneal scar due to choroidal nevus, to include as secondary to 
the Veteran's service connected residuals of shrapnel wounds is 
denied.

Entitlement to service connection for senile cataracts, to 
include as secondary to the Veteran's service connected residuals 
of shrapnel wounds is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


